Title: General Orders, 23 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 23rd 1776
Parole Amboy.Countersign York.


The Sail Makers in the different regiments, are all to parade in front of the General’s Quarters, to morrow morning at six o’clock.
A reinforcement to be immediately made to the Main Guard at the lower barracks of one Sub. two Serjts, two Corporals, one Drumr and thirty Privates.
The order for doubling the Sentries at night to be strictly attended to.
All those men of the following Regiments (Vizt) Colonel Parsons’s, Webb’s, Baldwin’s, Nixon’s, Wyllys’s and Read’s, who have agreed to serve in the Whaling Boats with Lieut. Col. Tupper, are to repair immediately to him, and take their orders from him.
